Hemphill, Ch. J.
In this case the writ of error must be-dismissed for the want of a final judgment in the cause. There was a verdict for defendant, upon which there is a judgment for costs only ; but no such entry as that the plaintiffs take nothing by their suit, or other definitive sentence in favor of the defendant upon the matters contained in the record. It has been repeatedly held that the judgment for costs alone is not such final judgment as can be brought up for revision-(Warren v. Shuman et al., 5 Tex. R. 411.) Writ of error dismissed.
Dismissed.